Citation Nr: 1451511	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the payment of $145 for retroactive benefits based on service connection for hypertension and heart disease is correct.  

2.  Entitlement to an extension of the delimiting date for Dependents' Education Assistance (DEA) benefits is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1984.  He died in May 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the appellant testified at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims folder.  

The issue of entitlement to an extension of the delimiting date for DEA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of whether clear and unmistakable error is present in an April 27, 1999 rating decision which combined the Veteran's disability rating for hypertension with coronary artery disease and denied a separate evaluation in excess of 10 percent has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a September 2011 rating decision, separate disability ratings were granted for retroactive benefits purposes for coronary artery disease and for hypertension, effective from January 12, 1998.  

2.  The September 2011 award of separate disability ratings resulted in a retroactive benefits payment of $145.  


CONCLUSION OF LAW

The award of a retroactive benefits payment of $145 based on the award of separate disability ratings for coronary artery disease and for hypertension, effective January 12, 1998, was proper.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of additional retroactive benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

In a September 2011 rating decision, the RO awarded the Veteran, for retroactive benefits purposes, a separate disability rating of 10 percent for hypertension, effective from January 12, 1998, to May 21, 2004, the date of the Veteran's death.  The RO then determined a retroactive payment of $145 was due the appellant as his surviving spouse.  The appellant has contested that payment determination.  

The Veteran had been in receipt of service connection and a 10 percent compensable rating for hypertension since April 1984.  In an April 1999 rating decision, the RO granted the Veteran a single disability rating of 60 percent for coronary artery disease with hypertension, effective from January 6, 1998.  This resulted in a combined disability rating of 70 percent from that date for the Veteran's various service-connected disabilities.  

In a September 2011 rating decision, the RO determined the combination of the Veteran's disability ratings for coronary artery disease and for hypertension was in error, and that separate awards were warranted.  The Veteran was thus granted, for retroactive benefits purposes, separate ratings of 60 percent for coronary artery disease and 10 percent for hypertension, effective from January 12, 1998.  The RO determined that the Veteran's combined rating of 70 percent effective January 6, 1998, remained unchanged.  This change did, however, subsequently result in a change in the date of the award of a 90 percent combined rating from December 2, 1998, to November 23, 1998, based on the later award of service connection for additional disabilities.  Next, the RO determined that because of this change in the effective date, where the Veteran had previously been paid compensation of $1,154 for the month of December 1999, he was actually due $1,299, a difference of $145.  This amount was paid by VA to the appellant as a retroactive benefit.  

In reviewing the appeal, the Board finds the retroactive payment paid by the RO was proper.  The RO properly calculated the revised payment due the Veteran, and awarded that amount to the appellant as a retroactive benefit.  The appellant essentially asserts that the disability rating assigned the Veteran within the April 1999 rating decision for his hypertension was incorrect, and a higher evaluation was warranted.  This claim is not before the Board at this time and has been referred to the agency of original jurisdiction for initial consideration.  The appellant has not otherwise demonstrated that the amount calculated by the RO is incorrect.  As the preponderance of the evidence is against the award of a higher retroactive benefit payment, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The award of a retroactive benefits payment in excess of $145 based on the award of separate disability ratings for coronary artery disease and for hypertension, effective January 12, 1998, is denied.  


REMAND

The appellant has perfected an appeal of the denial of an extension of the delimiting date for DEA benefits.  In her July 2014 VA Form 9 regarding this issue, she requested a hearing via videoconference before a Veterans Law Judge.  As such a hearing has not been afforded her regarding this issue, it must be remanded at this time.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing in proper docket order before a Veterans Law Judge.  She should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


